Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a multiplexer to receive the plurality of analog current signals and to supply time-division-multiplexed analog current signals to an analog-to-digital converter, the time-division-multiplexed analog current signals including four time-division-multiplexed digital current signals, each including a digital current value, resulting in four digital current values including a first digital current value, a second digital current value, a third digital current value, and a fourth digital current value respectively in a first successive time frame, a second successive time frame, a third successive time frame, and a fourth successive time frame, wherein three digital current signals of the four digital current signals are interpolated, via three respective interpolation functions, to respectively ascertain three interpolated current values for the time frame of an uninterpolated digital current signal of the plurality of digital current signals, resulting in a plurality of interpolated current values, and wherein a current value of the time frame of the uninterpolated current signal, and the plurality of interpolated current values for the respective time frame of the uninterpolated current signal, are used for detecting a ground fault.”

Dependent claims 2-10 and 15-19 are allowable by virtue of their dependency.

Regarding claim 11. The prior art fails to teach “…time-division multiplexing the plurality of analog current signals to subject the plurality of analog current signals to analog-to-digital 

Dependent claims 12-14 are allowable by virtue of their dependency.

Regarding claim 20. The prior art fails to teach “… time-division multiplexing the plurality of analog current signals to subject the plurality of analog current signals to analog-to-digital conversion, to produce a sequence of a plurality of time-division-multiplexed digital current values including a first digital current value, a second digital current value, a third digital current value and a fourth digital current value, respectively present in first to fourth successive time frames and respectively forming a plurality of digital current signals including a first digital current signal, a second digital current signal, a third digital current signal and a fourth digital current signal; and interpolating three of four of the plurality of digital current signals, to respectively ascertain three interpolated current values for the time frame of an uninterpolated digital current signal of the plurality of digital current signals, resulting in a plurality of interpolated current values; and discovering a ground fault using a current value of the time 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090027815 Franke et al. disclose protective device having a circuit breaker, in particular low-voltage circuit breaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

                                                                                                                                                                                                                                                                                                                                   


/ADOLF D BERHANE/Primary Examiner, Art Unit 2838